DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-3, 5, 7-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krah et al. (US 2008/0158180 A1, hereinafter referred as “Krah”).
 	Regarding claim 1, Krah discloses a touch control method applied to a touch device (¶0001 discloses a method and system of using scan signals having different frequencies when scanning a sensor panel of an electronic device), the touch device comprising a plurality of touch electrodes (Fig. 2a and ¶0035 discloses a row 204 and a column 206 trace), the touch control method comprising: 
 	step S1, sending a scanning signal to the plurality of touch electrodes (Fig. 1 and ¶0030 discloses channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124), the scanning signal is a multi-frequency scanning signal (abstract, ¶0005 and ¶0046 discloses drive the multi-touch panel at multiple different frequencies); 
  	step S2, acquiring touch data according to the multi-frequency scanning signal (¶0039 discloses Each analog channel coupled to a column can provide a result representing a mutual capacitance between a row being stimulated and a column the row is connected to); and 
step S3, calculating a current touch position according to the touch data (¶0033 and ¶0055 discloses intersection of row and column traces can represent a capacitive sensing node and can be viewed as picture element (pixel) 126, which can be particularly useful when multi-touch panel 124 is viewed as capturing an "image" of touch).
	Regarding claim 2, Krah discloses the touch control method of claim 1, wherein the step S1 comprises: sending the scanning signal to all the plurality of touch electrodes one by one (¶0059 discloses same Fstim may be sequentially applied to all channels (rows) (i.e., scanning one frame at a single stimulus frequency), and then repeated for the other, different frequencies); or sending the scanning signal to all the plurality of touch electrodes simultaneously.
	Regarding claim 3, Krah discloses the touch control method of claim 1, wherein the step S1 comprises: sending the scanning signal to parts of the plurality of touch electrodes one by one (¶0038 discloses the multi-touch panel may be divided into two or more sections, with Vstim signal 214 being simultaneously applied to one row in each section); or sending the scanning signal to parts of the plurality of touch electrodes simultaneously.
	Regarding claim 5, Krah discloses the touch control method of claim 1, wherein the scanning signal comprises at least a first scanning signal with a first frequency (high frequency (e.g., a 260 kHz burst)) and a second scanning signal with a second frequency (low frequency (e.g., a 104 kHz burst)) (¶0052 discloses a first channel is driven at a low frequency (e.g., a 104 kHz burst), then a medium frequency (e.g., a 200 kHz burst), and finally a high frequency (e.g., a 260 kHz burst)), the first frequency and the second frequency are not equal (Fig. 3c), the first scanning signal corresponds to the first touch data, and the second scanning signal corresponds to the second touch data (Fig. 6 and ¶0063 discloses the three result values (middle, high and low) may then be offset compensated, as described above (block 611)).
	Regarding claim 7, Krah discloses the touch control method of claim 5, wherein the first frequency is 100 KHZ-1 MHz (¶0052 discloses high frequency (e.g., a 260 kHz burst)), and the second frequency is 20 KHZ-150 KHZ (¶0052 discloses a low frequency (e.g., a 104 kHz burst)).
	Regarding claim 8, Krah discloses the touch control method of claim 5, wherein the step S1 comprises: sending the first scanning signal and the second scanning signal alternately to all or parts of the plurality of touch electrodes (¶0059 discloses multiple stimulus frequencies Fstims may be applied in different ways to the multi-touch panel. In some embodiments, the same Fstim may be sequentially applied to all channels (rows) (i.e., scanning one frame at a single stimulus frequency), and then repeated for the other, different frequencies).
	Regarding claim 9, Krah discloses the touch control method of claim 5, wherein the step S1 comprises: sending the first scanning signal and the second scanning signal simultaneously to all of the plurality of touch electrodes or parts of the plurality of touch electrodes (¶0059 discloses multiple stimuli (scan signals) are applied to different rows at the same time to speed up the process).
	Regarding claim 10, Krah discloses the touch control method of claim 8, wherein the step S1 comprises: 
 	sending a group of scanning signals to all or parts of the plurality of touch electrodes continuously during a scanning frame (¶0052 discloses a first channel is driven at a low frequency (e.g., a 104 kHz burst), then a medium frequency (e.g., a 200 kHz burst), and finally a high frequency (e.g., a 260 kHz burst))
 	the sending a group of scanning signals comprises: 
 	alternately sending scanning signals of N frequencies, wherein 1≤N≤3 (¶0052 discloses low, medium and high scanning frequencies).
	Regarding claim 11, Krah discloses the touch control method of claim 10, wherein each group of scanning signals comprises at least a first scanning signal and a second scanning signal alternately sent; 
 	frequencies of the first scanning signals in different groups of scanning signals are the same or different (¶0052 discloses a first channel is driven at a low frequency (e.g., a 104 kHz burst), then a medium frequency (e.g., a 200 kHz burst), and finally a high frequency (e.g., a 260 kHz burst). Then, a next channel may be driven with three bursts of high (260 kHz), medium (200 kHz), and low (140 kHz), respectively); or 
 	frequencies of the second scanning signals in different groups of scanning signals are the same or different.
	Regarding claim 12, Krah discloses the touch control method of claim 8, wherein the step S1 comprises: sending N frames of scanning signal to all or parts of the plurality of touch electrodes, wherein frequencies of each frame of scanning signals are different and 2≤N≤3 (¶0059 discloses same Fstim may be sequentially applied to all channels (rows) (i.e., scanning one frame at a single stimulus frequency), and then repeated for the other, different frequencies).
	Regarding claim 14, Krah discloses a touch control circuit system applied to a touch device (¶0001 discloses a method and system of using scan signals having different frequencies when scanning a sensor panel of an electronic device), the touch device comprising a plurality of touch electrodes (Fig. 2a and ¶0035 discloses a row 204 and a column 206 trace), the touch control circuit system comprising: 
 	a scanning signal sending module, electrically connected to the plurality of touch electrodes and configured to send a scanning signal to all or parts of the plurality of touch electrodes (Fig. 1 and ¶0030 discloses channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124), wherein the scanning signal is a multi-frequency scanning signal or a single-frequency non-sine wave scanning signal (abstract, ¶0005 and ¶0046 discloses drive the multi-touch panel at multiple different frequencies);
 	a touch data acquisition module, electrically connected to the plurality of touch electrodes and configured to acquire touch data according to the multi-frequency scanning signal or the single-frequency non-sine wave scanning signal (¶0039 discloses each analog channel coupled to a column can provide a result representing a mutual capacitance between a row being stimulated and a column the row is connected to); and 
 a calculation module, electrically connected to the touch data acquisition module and configured to calculate a current touch position according to the touch data (¶0033 and ¶0055 discloses intersection of row and column traces can represent a capacitive sensing node and can be viewed as picture element (pixel) 126, which can be particularly useful when multi-touch panel 124 is viewed as capturing an "image" of touch).
	Regarding claim 15, Krah discloses a touch device comprising a touch control circuit system and a plurality of touch electrodes (Fig. 2a and ¶0035 discloses a row 204 and a column 206 trace), the touch control circuit system comprising: 
 	a scanning signal sending module, electrically connected to the plurality of touch electrodes and configured to send a scanning signal to all or a part of the plurality of touch electrodes (Fig. 1 and ¶0030 discloses channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124), wherein the scanning signal is a multi-frequency scanning signal or a single-frequency and non-sine wave scanning signal (abstract, ¶0005 and ¶0046 discloses drive the multi-touch panel at multiple different frequencies);
 	a touch data acquisition module, electrically connected to the plurality of touch electrodes and configured to acquire touch data according to the multi-frequency scanning signal or the single-frequency and non-sine wave scanning signal (¶0039 discloses each analog channel coupled to a column can provide a result representing a mutual capacitance between a row being stimulated and a column the row is connected to);  and 
 	a calculation module, electrically connected to the touch data acquisition module and configured to calculate a current touch position according to the touch data (¶0033 and ¶0055 discloses intersection of row and column traces can represent a capacitive sensing node and can be viewed as picture element (pixel) 126, which can be particularly useful when multi-touch panel 124 is viewed as capturing an "image" of touch).

4. 	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordeiro et al. (US 2017/0212635 A1, hereinafter referred as “Cordeiro”).
	Regarding claim 13, Cordeiro discloses the touch control method applied to a touch device comprising a plurality of touch electrodes (¶0011 discloses a touch-sensitive apparatus comprising a drive electrode capacitively coupled to a receive electrode), the touch control method comprising: 
step S1, sending a scanning signal to the plurality of touch electrodes (Fig. 1b and ¶0017 discloses a touch sensitive panel comprising a plurality of drive electrodes capacitively coupled to a plurality of receive electrodes. For each receive electrode a shape of a response signal for the receive electrode in response to a drive signal delivered to the drive electrode is determined), wherein the scanning signal is a single-frequency (¶0131 discloses adjusting a [single] frequency of the drive signal) non-sine wave scanning signal (¶0098 discloses the drive signal comprising a square wave, VD, is applied to driven electrode 716 by drive circuit 713); 
step S2: acquiring second original sensing data according to the single-frequency non-sine wave scanning signal (¶0009 discloses a sense circuit is configured to generate a response signal for the receive electrode in response to a drive signal delivered to the drive electrode), the single-frequency non-sine wave scanning signal can be decomposed into a fundamental wave (¶0132 discloses a fundamental frequency of the drive signal) and one harmonic wave (¶0132 discloses one or more harmonics of the fundamental frequency), separating the second original sensing data into first touch data corresponding to the fundamental wave (¶0132 discloses the noise spectrum can be measured at a fundamental frequency of the drive signal) and second touch data corresponding to the one harmonic wave (¶0132 discloses the noise spectrum can be measured… at one or more harmonics of the fundamental frequency); and 
 step S3, calculating a touch position current according to the touch data (¶0060 and ¶0132 discloses detecting the positions 131, 133 of both such touches and providing such locations on a touch output 114a).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krah in view of Zachut (US 2009/0322352 A1, hereinafter referred as “Zachut”).
	Regarding claim 4, Krah doesn’t explicitly disclose the touch control method of claim 3, wherein the parts of the plurality of touch electrodes are adjacent to each other; or each two adjacent touch electrodes of the parts of the plurality of touch electrodes are separated by a predetermined number of touch electrodes not being sent the scanning signal.
	 However, in a similar field of endeavor, Zachut discloses wherein the parts of the plurality of touch electrodes are adjacent to each other (¶0086 discloses the active electrodes 302 are divided into a number of groups 1502, 1504, 1506 wherein the active electrodes (such as 1510, 1512) in each group are activated sequentially but the groups work simultaneously); or each two adjacent touch electrodes of the parts of the plurality of touch electrodes are separated by a predetermined number of touch electrodes not being sent the scanning signal.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krah for the purpose of applying non-mutually interfering (orthogonal) frequencies which are used to activate electrodes 302 (¶0086).

7. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krah in view of Coulson et al. (US 2014/006904 A1, hereinafter referred as “Coulson”).
	Regarding claim 6, Krah doesn’t explicitly disclose the touch control method of claim 5, wherein the first frequency is M times the second frequency, and M≥2.
 	However, in a similar field of endeavor, Coulson discloses wherein the first frequency is M times the second frequency, and M≥2 (¶0031 discloses the voltage changes to the drive electrodes A and B, which are changes of square-wave currents, are of frequencies which are different from each other, for example, by an integral multiple (e.g., double), but are in phase with each other).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krah so that as the signal to noise ratio is expected to be improved (¶0031).
Allowable Subject Matter
8. 	Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692